Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3.	The amendment filed on 07/16/2021 have been fully considered and are made of record.
	a. Claims 1-2, 14-16 have been amended.
	b. Claims 9, 11-13, 18, 20-22 and 28 have been cancelled.

Response to Arguments



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (Pub No. Us 2016/0168975 A1; hereinafter Donderici) in view of Burnett et al. (Pub No. US 2005/0007121 A1; hereinafter Burnett).
Regarding Claim 1, Donderici teaches a method for detecting defects in pipelines (See Fig. 5 and Fig. 6; See [0044]-[0046]), comprising:

acquiring a reflected signal by a data acquisition (504 in Fig. 5; See [0046]) equipment electrically connected with the first pipeline and the second pipeline (See [0045]-[0046]), wherein the reflected signal at least partially reflects from a defect in the first pipeline or the second pipeline (characteristics of 610 in Fig. 6 is defect of pipeline 108a, 108b and response signal is reflected signal 506a in Fig. 5; See [0044]-[0048]); and
analyzing the reflected signal to determine at least one of a location of the defect (in Fig. 6, analyzing first and second response signal and characteristics is severity of defects with more reduction of thickness is more severity of defect; See [0003], [0023], [0027]).


    PNG
    media_image1.png
    619
    904
    media_image1.png
    Greyscale


Burnett teaches about signal generator that is electrically connected by at least one cable with the pipeline (signal generator 66 is connected to pipeline 32 in Fig. 1A; See [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici and Burnett by using signal generator that is electrically connected by at least one cable with the first pipeline and the second pipeline, in order to detect anomalies such as corrosion at remote locations on insulated, shielded metallic pipes (Burnett; [0002]). 
Regarding Claim 3, Donderici in view of Burnett teaches the method of Claim 1. Donderici further teaches regarding inspecting multiple pipes (See abstract) wherein the electrical signal is a differential electrical signal (See differential signals 214a-214b in Fig. 5; See [0044]-[0046]), and wherein the signal generator generates a high signal in the first pipeline and a low signal in the second pipeline (excitation signal generates 214a-214b and sensitivity 506a is greater than 506d, therefore it is interpreted pipe 108b has higher signal than pipe 108a in Fig. 5; See [0044]-[0046]).
Regarding Claim 4, Donderici in view of Burnett teaches the method of Claim 1.  Donderici further teaches regarding inspecting multiple pipes (See abstract) further comprising adjusting a frequency of the electrical signal (See [0087]) such 
Regarding Claim 5, Donderici in view of Burnett teaches the method of Claim 1. Donderici further teaches further comprising adjusting a frequency of the electrical signal (See [0047]) and first pipeline and second pipeline (108a and 108b in Fig. 5).
Donderici is silent about an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the pipeline (Z0).
Burnett teaches regarding detecting defect of pipeline (See abstract) wherein an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the pipeline (Z0) (defect has higher impedance, therefore it is interpreted defect impedance is higher than pipeline impedance; See [0030]-[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici by using an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the pipeline (Z0), as taught by Burnett in order to identify presence of anomaly (Burnett; [0031]).
Regarding Claim 7, Donderici in view of Burnett teaches the method of Claim 1. 

generating a second electrical signal (214d in Fig. 5; See [0044]-[0046]) in the first pipeline (108a in Fig. 5) by the signal generator electrically connected with the first pipeline (See [0044]-[0046]) at a second end of the manhole (middle positon of manhole 104 where 214d is second end), wherein the second end of the manhole is opposite from the first end of the manhole in a longitudinal direction along the first pipeline (middle position of 104 is opposite to upper and lower positon in longitudinal direction);
acquiring a second reflected signal (506d in fig. 5; See [0044]-[0046]) by the data acquisition equipment electrically connected with the first pipeline (See [0044]-[0046]) at the second end of the manhole (middle positon of manhole 104 where 214d is second end), wherein the second reflected signal at least partially reflects from the defect (See [0048]); and
.
7.	Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Burnett further in view of Nakamura et al. (Patent No. Us 5,907,122; hereinafter Nakamura).
Regarding Claim 2, Donderici in view of Burnett teaches the method of Claim 1. Donderici further teaches first pipeline and second pipeline (108a and 108b in Fig. 5).
Donderici in view of Burnett is silent about wherein the first pipeline and the second pipeline are connected with a shunt cable.
Nakamura teaches wherein the first pipeline and the second pipeline are connected with a shunt cable (shunt pipes 3, 4, 5 are connected through cable  9 and 10 in Fig. 4; See Col. 1, Lines 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici and Burnett by using the first pipeline and a second pipeline are .
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Burnett further in view of Roff et al. (Pub No. US 2010/0301875 A1; hereinafter Roff).
Regarding Claim 6, Donderici in view of Burnett teaches or suggests the method of Claim 1. Donderici further teaches further comprising adjusting a frequency of the electrical signal (See [0047]).
Donderici in view of Burnett is silent about a reflection coefficient (Г) for the signal is bounded by:
βr ≤ Г ≤ αr

Wherein βr is a lower bound ratio and αr is an upper bound ratio.
Roff teaches a reflection coefficient (Г) for the signal is bounded by (Г  is ɣ; See [0038]-[0039]):
βr ≤ Г ≤ αr     (See [0038])

Wherein βr is a lower bound ratio (βr is .8; See [0038]) and αr is an upper bound ratio (αr is 1; See [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici and Burnett by a reflection coefficient (Г) for the signal is bounded by: βr ≤ Г ≤ αr wherein βr is a lower bound ratio and αr is an upper bound ratio, as taught by Roff in order to achieve uniform distribution (Roff; [0037]).
9.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Burnett further in view of Sharma et al. (Pub No. US 2019/0064096 A1; hereinafter Sharma).

Regarding Claim 8, Donderici in view of Burnett teaches the method of Claim 7. Donderici further wherein the first pipeline includes the defect that is in contact with a wall of the manhole (108b in Fig. 2 is in contact with the wall of manhole 104; See [0025]).

Donderici in view of Burnett is silent about wherein the location of the defect is determined based on a return-trip delay between generating the electrical signal and receiving the reflected signal.
 reflected signal (See [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici and Burnett by determining location of the defect is determined based on a return-trip delay between generating the electrical signal and receiving the reflected signal, as taught by Sharma in order to identify location of corrosion correctly (Sharma; [0022]).
Regarding Claim 10, Donderici in view of Burnett teaches the method of Claim 1. Donderici further teaches regarding inspecting multiple pipes (See abstract) wherein the severity of the defect corresponds to an amplitude of the reflected signal (See [0039], [0082], [0089]).
Donderici in view of Burnett is silent about wherein the location of the defect is determined based on a return-trip delay between generating the electrical signal and receiving the reflected signal.
Sharma teaches regarding detecting defect of pipeline in wellbore (See abstract) wherein the location of the defect is determined based on a return-trip delay between generating the electrical signal and receiving the reflected signal (See [0063]).
.
10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Burnett further in view of CLAPPER et al. (Patent No. Us 3,497,446 A; hereinafter Clapper).

Regarding Claim 14, Donderici teaches a method for detecting defects in pipelines (See Fig. 5 and Fig. 6; See [0044]-[0046]), comprising: generating a first electrical signal in a first pipeline (first electrical signal 214a in first pipeline 108a in Fig. 5; See [0044]-[0046]) by a signal generator electrically connected with the first pipeline and the second pipeline (See [0044]-[0045]), wherein the first pipeline and the second pipeline are offset from each other (first pipeline 108a and second pipeline 108b in fig. 5 are separated by offset) such that the first pipeline and the second pipeline have separate center axes (pipelines 108a and 108b have separate center axes as 108a and 108b are separated from each other in Fig. 5);
acquiring a first reflected signal by a data acquisition (504 in Fig. 5; See [0046]) equipment electrically connected with the first pipeline and the second pipeline (See [0045]-[0046]), wherein the reflected signal at least partially reflects from a defect in the first 
generating a second electrical signal in the second pipeline (second electrical signal 214b in second pipeline 108b in Fig. 5; See [0044]-[0046]) by the signal generator (See [0044]-[0045]); acquiring a second reflected signal (506b in Fig. 5; See [0046]) by the data acquisition equipment (504 in Fig. 5; See [0046]), wherein the reflected signal at least partially reflects from the defect (characteristics of 610 in Fig. 6 is defect of pipeline 108a, 108b and response signal is reflected signal 506a in Fig. 5; See [0044]-[0048]); and
analyzing the first reflected signal and the second reflected signal to determine at least one of a location of the defect and a severity of the defect (in Fig. 6, analyzing first and second response signal and characteristics is severity of defects with more reduction of thickness is more severity of defect; See [0003], [0023], [0027]).
Donderici teaches first pipeline and second pipeline are connected by cable (See 108a and 108b are connected in Fig. below),

    PNG
    media_image1.png
    619
    904
    media_image1.png
    Greyscale


Burnett teaches about signal generator that is electrically connected by at least one cable with the pipeline (signal generator 66 is connected to pipeline 32 in Fig. 1A; See [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici and Burnett by using signal generator that is electrically connected by at least one cable with the first pipeline and the second pipeline, in order to detect anomalies such as corrosion at remote locations on insulated, shielded metallic pipes (Burnett; [0002]). 

Donderici in view of Burnett is silent about wherein the first pipeline and a second pipeline are electrically connected through a corrosive-electrolyte environment;
Clapper teaches wherein the first pipeline and a second pipeline are electrically connected (See pipes 20 in Fig. 1 are connected through pins 22 and pins 22 are corrosive-electrolyte resistant; See Col. 2, Lines 15-25) through a corrosive-electrolyte environment (corrosive-electrolyte environment is interpreted as resistant to corrosive electrolyte attack; See Col. 2, Lines 15-25);
.


11.	Claims 15, 19, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Burnett.

Regarding Claim 15, Donderici teaches a system for detecting defects in pipelines (See Fig. 5 and Fig. 6; See [0044]-[0048]), comprising:
by a signal generator electrically connected with the first pipeline and the second pipeline (See [0044]-[0045]), wherein the signal generator is configured to generate a differential signal (signals 214a-214d are differential signals; See [0045]) in the first pipeline and the second pipeline (signals 214a-214d penetrates 108a and 108b in Fig. 5; See [0045]), wherein the first pipeline and the second pipeline are offset from each other (first pipeline 108a and second pipeline 108b 
a data acquisition equipment (504 in Fig. 5; See [0046]), wherein the data acquisition equipment is configured to receive a reflected signal at the first pipeline (504 receives signal from pipeline 108a in Fig. 5; See [0045]), and wherein the reflected signal is reflected at least partially off a defect in the first pipeline or the second pipeline (in Fig. 6, analyzing first  response signal and characteristics is defects; See [0003], [0023], [0027]).
Donderici teaches a signal generator (206 in fig. 5), a data acquisition equipment (504 in Fig. 5), a first pipeline (108a in Fig. 5) and a second pipeline (108b in fig. 5),
Donderici is silent about signal generator that is electrically connected by at least one cable with the first pipeline and the second pipeline; data acquisition equipment electrically connected with the first pipeline and the second pipeline.
However in different embodiment Donderici teaches data acquisition equipment electrically connected with the first pipeline and the second pipeline (See 114 with data acquisition equipment is connected to 108 with cable 116 in fig. 1; See [0028]-[0032]).

Donderici teaches first pipeline and second pipeline are connected by cable (See 108a and 108b are connected in Fig. below),

    PNG
    media_image1.png
    619
    904
    media_image1.png
    Greyscale


Burnett teaches about signal generator that is electrically connected by at least one cable with the pipeline (signal generator 66 is connected to pipeline 32 in Fig. 1A; See [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici and Burnett by using signal generator that is electrically connected by at least one cable with the first pipeline and the second pipeline, in order to detect anomalies such as corrosion at remote locations on insulated, shielded metallic pipes (Burnett; [0002]). 
Regarding Claim 19, Donderici in view of Burnett teaches the system of Claim 15. Donderici further teaches wherein the first pipeline and the second pipeline are at least partially inside a manhole (108 n fig. 1 is at least partially in manhole 104).
Regarding Claim 24, Donderici in view of Burnett teaches the system of Claim 15. Donderici further teaches wherein a skin depth (δ) of the electrical signal corresponds to a wall thickness (e) of the pipeline (feature is interpreted as thickness; See [0088], [0023]).
Regarding Claim 25, Donderici teaches the system of Claim 15. Donderici s silent about wherein an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the first pipeline and the second pipeline (Z0).
Burnett teaches regarding detecting defect of pipeline (See abstract) wherein an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the pipeline (Z0) (defect has higher impedance, therefore it is interpreted defect impedance is higher than pipeline impedance; See [0030]-[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici by using an impedance of the defect (ZD) is an order of magnitude larger than an impedance of the pipeline (Z0), as taught by Burnett in order to identify presence of anomaly (Burnett; [0031]).

Regarding Claim 27, Donderici in view of Burnett teaches the system of Claim 15. Donderici further teaches wherein the defect is in contact with a wall of a manhole (corrosion of pipes 108 is in contact of manhole 104 in Fig. 1; See [0025]), and wherein the defect is one of a detachment (detachment is interpreted as collapse; See [0025]) a delamination, or a corrosion area.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Burnett further in view of Nakamura.
Regarding Claim 16, Donderici in view of Burnett teaches the system of Claim 15. Donderici in view of Burnett is silent about wherein the first pipeline and the second pipeline are connected with a shunt cable.
Nakamura teaches wherein the first pipeline and the second pipeline are connected with a shunt cable (shunt pipes 3, 4, 5 are connected through cable  9 and 10 in Fig. 4; See Col. 1, Lines 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici and Burnett by using the first pipeline and the second pipeline are connected with a shunt cable, as taught by Nakamura in order to use all devices for three phases with a single vessel (Nakamura; Col. 1, Lines 5-10).
16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Burnett in view of Nakamura further in view of Carlstedt et al. (Patent No. US 5,406,025; hereinafter Carlstedt).
Regarding Claim 17, Donderici in view of Burnett in view of Nakamura teaches the system of Claim 16. Donderici in view of Burnett in view of Nakamura are silent about wherein the shunt cable has adjustable impedance.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici, Burnett and Nakamura by using the shunt cable has adjustable impedance, as taught by Carlstedt in order to achieve voltage and current constant in time (Carlstedt; Col. 7, Lines 3-10).
13.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Burnett in view of Kuo et al. (Patent No. Us 6,194,902 B1; hereinafter Kuo).
Regarding Claim 23, Donderici in view of Burnett teaches the system of Claim 15. Donderici in view of Burnett is silent about wherein the data acquisition equipment is selected from a group consisting of an oscilloscope, an analog-to-digital (A/D) converter, and a spectrum analyzer.
Kuo teaches regarding pipe testing (See abstract) wherein the data acquisition equipment is selected from a group consisting of an oscilloscope (See Col. 25, Lines 40-45), an analog-to-digital (A/D) converter (See Col. 8, Lines 18-20), and a spectrum analyzer (See Col. 25, Lines 40-45).
data acquisition equipment is selected from a group consisting of an oscilloscope, an analog-to-digital (A/D) converter, and a spectrum analyzer, as taught by Kuo in order to detect corrosion of pipe either covered by insulation, buried underground, or being inaccessible when extending underneath a roadway (Kuo; Col. 2, Lines 55-65).
14.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici in view of Burnett in view of Roff.
Regarding Claim 26, Donderici in view of Burnett teaches or suggests the system of Claim 15. Donderici in view of Burnett is silent about wherein a reflection coefficient (Г) for the signal is bounded by:
βr ≤ Г ≤ αr

Wherein βr is a lower bound ratio and αr is an upper bound ratio.
Roff teaches a reflection coefficient (Г) for the signal is bounded by (Г  is ɣ; See [0038]-[0039]):
βr ≤ Г ≤ αr     (See [0038])

Wherein βr is a lower bound ratio (βr is .8; See [0038]) and αr is an upper bound ratio (αr is 1; See [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Donderici and Burnett by a reflection coefficient (Г) for the signal is bounded by: βr ≤ Г ≤ αr wherein βr is a lower bound ratio and αr is an upper bound ratio, as taught by Roff in order to achieve uniform distribution (Roff; [0037]).

Conclusion

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ZANNATUL FERDOUS/Examiner, Art Unit 2867   


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867